Title: George M. Troup to Thomas Jefferson, 24 July 1813
From: Troup, George M.
To: Jefferson, Thomas


          Dear sir Washington 24th July 1813
          I enclose at the request of a person unknown to me  a letter for you—the author declares it to contain nothing but the disclosure of a project which he has formed for the destruction of the enemie’s Fleet & upon this declaration alone I make myself the medium of its conveyance. I hope Dear sir you enjoy your usual health & spirits
          with great respect your friend & sevtGeo M Troup
         